Citation Nr: 0010788	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a neck injury.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1958, and from July 1960 to May 1961.  He was also a member 
of the Army National Guard from April 1954 to February 1955.  

The issue of entitlement to service connection for a neck 
injury was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of July 1989.  The veteran 
did not appeal that determination within one year of the 
notification thereof in August 1989.  

Service connection for heart disease was previously denied by 
the Board of Veterans' Appeals (hereinafter Board) in a 
decision of January 1997, on the basis that a heart disorder 
was not present in service or for many years after service, 
and that there was no evidence linking the veteran's current 
heart disorder to service.  

The present matter came before the Board on appeal from a 
rating decision of May 1998, by the Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claims of service connection for a neck injury and 
a heart disorder.  The notice of disagreement with this 
determination was received in June 1998.  The statement of 
the case was issued in June 1998.  The veteran's substantive 
appeal (VA Form 9) was received in June 1998.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in September 1998.  A transcript of that 
hearing has been associated with the record on appeal.  
Additional evidence was submitted at the hearing.  A 
supplemental statement of the case was issued in September 
1998.  The appeal was received at the Board in December 1998.  

FINDINGS OF FACT

1.  In July 1989, the RO issued a rating decision that denied 
the veteran's claim of entitlement to service connection for 
a neck injury.  By letter dated in August 1989, the veteran 
was notified of the denial of his claim and of his right to 
appeal, and he did not file an appeal within one year of the 
notification.  

2.  The evidence received subsequent to the July 1989 rating 
action which denied service connection for a neck injury is 
not so significant, by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.  

3.  In a decision dated in January 1997, the Board denied 
entitlement to service connection for a heart disorder.  

4.  Evidence received since the January 1997 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The July 1989 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for a neck injury.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  Evidence submitted since the Board's January 1997 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a heart disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  We 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  See also 
Anglin v. West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. 
Cir. Feb. 15, 2000) ("nothing in Hodge suggests that the 
understanding of "newness" as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening. Id. at 285.  

II.  New and material evidence to reopen the claim
for service connection for a neck injury

When this case was considered by the RO in July 1989, the 
record was fairly clear.  The record showed that the veteran 
had two periods of active military service; he served on 
active duty from March 1955 to December 1958, and from July 
1960 to May 1961.  The service medical records for both 
periods of service were negative for any complaints, 
findings, or diagnosis of a neck injury.  

The record is devoid of any medical records until 1989, when 
the veteran filed his claim for service connection for neck 
problems (on VA Form 21-526) in June 1989.  Submitted in 
support of his claim were VA treatment records dated from May 
1989 to June 1989.  These records reflect that the veteran 
was admitted to a hospital in May 1989, at which time it was 
noted that he had been involved in a motor vehicle accident 
in 1984 and sustained a neck injury; the nature of the neck 
injury was not quite clear.  It was also noted that he had 
received physical therapy, including cervical traction, for 
approximately one month at that time.  It was reported that 
his neck pain was much improved; however, he had since begun 
experiencing mild neck pain, which got much worse one month 
before.  On examination, there was mild tenderness over the 
lower cervical spine on the left side.  Extension of the neck 
elicited shooting pain from the neck down to midportion of 
the back; lateral rotation of the neck did not aggravate the 
pain.  No tenderness was noted on the lower back, left 
shoulder, or left arm.  There was minimally decreased grip in 
the left hand, with decreased pinprick sensation and 
vibration on the left side of the body, from the forehead all 
the way down to the left foot.  The final diagnosis was 
cervical degenerative arthritis.  

By a rating action in July 1989, the RO denied the veteran's 
claim of entitlement to service connection for a neck injury, 
based upon a finding that the service medical records did not 
show any neck injury during service.  

The evidence received since the July 1989 decision 
essentially consists of:  VA treatment reports dated from 
October 1990 to November 1990; a lay statement dated in 
December 1991; VA outpatient treatment reports dated from 
August 1991 to February 1992; VA progress notes dated in 
January 1992; VA outpatient treatment reports dated from 
August 1991 to June 1992; VA outpatient treatment reports 
dated from August 1993 to May 1994; private treatment reports 
dated from October 1954 to May 1990; testimony offered at a 
personal hearing before a Member of the Board sitting at the 
RO in August 1996; private medical statement from H. Wade 
Collins III, M.D., dated in February 1995; additional service 
medical records dated in November 1957; a lay statement dated 
in August 1996; private treatment reports dated from February 
1995 to April 1997; private treatment reports dated from May 
1978 to April 1980; VA treatment report dated in June 1992; 
VA treatment reports dated from September 1993 to October 
1993; duplicate private medical statement from Dr. Collins 
dated in February 1995; VA treatment reports dated from June 
1992 to September 1997; VA treatment reports dated from 
August 1996 to January 1998; VA treatment reports dated from 
April 1992 to October 1993; private treatment reports dated 
from October 1993 to March 1994; testimony offered at a 
hearing before a hearing officer at the RO in September 1998; 
lay statements dated in November 1994 and December 1994; and 
private treatment reports dated from October 1954 to May 
1974.  

The Board notes that the medical records above show that the 
veteran was diagnosed with advanced degenerative changes in 
the cervical spine in August 1991.  An electromyogram of the 
upper extremities, performed in September 1991, was reported 
to be within normal limits.  A treatment note dated in 
October 1991 indicates that the veteran was seen in August 
1991 with complaints of progressive numbness and weakness in 
the upper extremities since October 1990; he complain-ed of 
pain in the lower cervical spine, radiating into the left 
shoulder on palpation.  Physical examination revealed 
decreased pinprick sensation at the levels of the C5-C8 
dermatome to the left.  The provisional diagnosis was 
cervical degenerative arthritis.  The veteran was then 
referred to the neurosurgery clinic.  He was seen at the 
neurosurgery clinic in October 1991, at which time it was 
noted that he had moderate cervical spondylosis at C5/6 and 
he would be admitted for MRI.  During a clinical visit in 
November 1991, the veteran complained of pain in his neck and 
bilateral upper extremities, with numbness in his hands; he 
stated that he had no history of trauma and indicated that 
his pain increased with activity.  He underwent a cervical 
diskectomy and fusion in November 1991.  The records reflect 
that the veteran continued to receive clinical attention and 
treatment for a cervical disc disease.  

The veteran was seen in June 1992 for complaints of chronic 
neck and low back pain; he stated that he had dropped a 
coffee cup as a result of tingling in his hands. During a 
clinic visit in July 1996, the veteran complained of a 
neckache; he indicated that his neck "popped."  A treatment 
note dated in September 1996 reflects complaints of pain in 
the neck; the assessment was degenerative changes in the 
cervical spine.  A CT scan of the cervical spine performed in 
February 1997 reported findings of stenosis and 
pseudoarthritis.  A myelogram of the cervical spine, 
performed in September 1997, revealed central herniated discs 
at C3-4 and C4-5, with overlying posterior osteophytes; 
partial myelographic block at the level of C3-4; and 
spondylosis deformans of the cervical spine, with 
neuroforaminal narrowing.  A treatment report dated in 
December 1997 reflects a diagnosis of left C-6 radiculopathy 
and right C6-7 radiculopathy.  

At his personal hearing in September 1998, the veteran 
indicated that he had no injury to his neck or cervical spine 
prior to active military service in March 1955, and he did 
not suffer any injury to his neck or cervical spine between 
his discharge from his period of service in December 1958 and 
his second enlistment in July 1960.  The veteran testified 
that he fell down a flight of stairs in the barracks during 
his second period of active duty; he stated that he jammed 
his head and neck against the wall.  He asserted that he had 
continued to have problems with his neck and cervical spine 
since his discharge from military service in May 1961.  The 
veteran contended that it was his belief that his present 
cervical spine disability was directly linked to his fall 
down the flight of stairs while on active duty in 1957.  

Submitted at the hearing were lay statements from the 
veteran's family and friends, dated in November 1994 and 
December 1994, all indicating that the veteran was 
hospitalized for a period of time in Crete, Greece while on 
active duty in 1957.  These statements also indicate that the 
veteran was hospitalized after suffering a fall in the 
barracks and striking his head.  

In this case, as mentioned above, the RO's July 1989 denial 
was based upon the fact that the veteran had presented no 
medical evidence that he suffered a neck injury during 
service and that his current neck disability was incurred 
during his military service.  The medical records obtained 
since the July 1989 decision are "new, in the sense that 
they were not of record when the 1989 decision was issued.  
However, that evidence is not new and material for the 
purposes of 38 U.S.C.A. § 5108, because it is essentially 
cumulative of evidence previously considered by the RO.  
Those records merely provide greater detail with regard to 
the veteran being treated for complaints of neck pain, and 
that these complaints were attributed to either degenerative 
disc disease of the cervical spine or cervical spondylosis.  
In other words, these reports are not material evidence, 
because they do not provide competent medical findings that 
the veteran's cervical spine disorder was etiologically 
related to any incident or accident which occurred during his 
military service.  

The lay statements submitted by the veteran are plainly 
"new" because they were not previously of record.  However, 
although the statements are new and presumed credible, they 
are not material.  These statements attest to the veteran 
being hospitalized as a result of a fall and striking his 
head; however, they do not serve to clinically link the 
veteran's current cervical spine disorder to his service, nor 
identify specifically the nature of the injury that the 
veteran sustained.  Therefore, this new evidence does not 
bear directly on the reasons for the prior denial of the 
issue and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Finally, the statements from the veteran regarding his 
opinion that there is an etiological relationship between an 
alleged inservice neck injury and his current cervical spine 
disability cannot be considered of any probative value.  
Butler v. Brown, 9 Vet.App. 167, 170 (1996).  The veteran's 
testimony is not competent to establish that his current 
cervical spine disorder is related to active service.  Though 
an individual may be able to provide an accurate statement 
regarding firsthand knowledge of events or observations, a 
lay person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet.App. 494 (1996), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Spalding v. 
Brown, 10 Vet.App. 6 (1997).  See also Moray v. Brown, 5 
Vet.App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet.App. 468 (1993) 
(an appellant's own recitation of his medical history does 
not constitute new and material evidence sufficient to reopen 
his claim when this account has already been rejected by VA).  
Moreover, the Board also finds that the statements of how he 
fell down a flight of stairs in the barracks and jammed his 
head and neck were fundamentally a repetition of contentions 
made when his claim was earlier denied, and that they may not 
be considered to be new evidence.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  

Therefore, based on the foregoing, the Board finds that the 
evidence received subsequent to the July 1989 decision is not 
new and material, and does not serve to reopen the veteran's 
claim for service connection for a neck injury.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
Accordingly, the benefit sought on appeal is denied.
 
The Board further notes that, in its June 1998 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted that 
regulation's pertinent language as it relates to new and 
material evidence claims.  The RO's analysis, however, by 
concluding that "[t]o justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO has appropriately considered the 
veteran's claim under the language of section 3.156.  This 
raises the question as to whether the case should be remanded 
in order to protect the veteran's due process rights, by 
ensuring that the RO did consider the case using the correct 
interpretation of the law.  

With respect to the veteran's current appeal, the Board finds 
that our proceeding to a decision, without remanding to the 
RO, does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that the evidence submitted by the 
veteran does not "bear directly or substantially on the 
specific matter under consideration."  Furthermore, the new 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed neck injury.  As indicated above, the veteran has 
submitted evidence which is either duplicative or cumulative 
of the evidence considered in the previous final decision.  
No other relevant evidence, i.e., medical nexus evidence 
relating the veteran's neck injury and current cervical spine 
disorder to service, besides the veteran's own lay 
contentions, has been received by the RO.  

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge new-and-material-
evidence standard, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a neck injury, the 
claim may not be reopened.  

III.  New and material evidence to reopen a claim
for service connection for a heart disorder

When the claim for service connection for a heart disorder 
was denied by the Board in January 1997, the record included:  
the service medical records; a VA hospital summary dated from 
May 1989 to June 1989; VA treatment reports dated from 
October 1990 to November 1990; a lay statement dated in 
December 1991; VA outpatient treatment reports dated from 
August 1991 to February 1992; VA progress notes dated in 
January 1992; VA outpatient treatment reports dated from 
August 1991 to June 1992; VA outpatient treatment reports 
dated from August 1993 to May 1994; private treatment reports 
dated from October 1954 to May 1990; testimony offered at a 
personal hearing before a Member of the Board sitting at the 
RO in August 1996; private medical statement from H. Wade 
Collins III, M.D., dated in February 1995; additional service 
medical records dated in November 1957; and a lay statement 
dated in August 1996.  

At the time of the veteran's enlistment for his initial 
period of active service in March 1955, a blood pressure 
reading of 132/82 was reported, and a chest X-ray was 
negative.  The records indicate that he was seen at an Air 
Force base in November 1957, for evaluation of increasing 
tightness sensation throughout his chest that began earlier 
the day of his admission.  He also complained of cough and 
nasal discharge, along with a pronounced and worsening 
feeling of malaise.  Physical examination was essentially 
negative.  During hospitalization, it was noted that the 
veteran had a productive cough.  The diagnostic impression 
was influenza (unconfirmed by laboratory studies), and the 
veteran improved with treatment.  The separation examination, 
conducted in November 1958, revealed a blood pressure reading 
of 104/64, and a chest X-ray was negative.  No findings of a 
cardiovascular disease were noted.  

The veteran reentered active duty in July 1960; at his 
enlistment examination, a blood pressure reading of 120/70 
was reported, and a chest X-ray was negative.  The service 
medical records indicate that the veteran was seen in a 
dispensary in March 1961, for complaints of sharp pain under 
the lower sternum, radiating to his back, with gradual onset 
since the day prior to his clinic visit; he indicated that 
the pain was aggravated with movement.  Clinical evaluation 
of the chest and heart was normal, and a chest X-ray was 
negative; the veteran was excused from duty and treated with 
aspirin.  At the time of his separation examination in May 
1961, it was noted that the veteran had experienced chest 
pains in March 1961, which responded to medicine.  It was 
noted that he was vague as to the type or cause of his 
illness, but had a good recovery with no complications.  
Blood pressure was 110/68, and a chest X-ray was negative.  
No finding of any heart abnormality was noted.  

Received in June 1989 was a VA hospital summary dated May 
1989 to June 1989, indicating that the veteran was admitted 
to the hospital for evaluation of a musculoskeletal disorder.  
On admission, it was noted that he had a blood pressure 
reading of 140/100, that fluctuated to 168/120.  During 
hospitalization, he was treated with antihypertensive 
medication.  At discharge, his blood pressure reading was 
120/90, and a low-sodium diet was recommended.  The discharge 
diagnoses included hypertension.  

Received in November 1990 was a VA hospital report indicating 
that the veteran was admitted to a hospital in October 1990, 
for complaints of back pain, after lifting a piece of metal 
at work.  Evaluation of the cardiovascular system was normal; 
the heart had regular rate and rhythm, without murmur, rub, 
or gallop.  Among the final diagnoses was hypertension.  
Received in March 1992 and August 1992 were VA treatment 
records dated from August 1991 through June 1992, which show 
that the veteran received clinical attention and treatment 
mainly for a cervical spine disorder.  These records do not 
reflect any clinical findings or diagnosis of a heart 
disorder.  

Received in September 1994 were VA outpatient treatment 
reports dated from August 1993 through May 1994, reflecting 
treatment for several disabilities.  These records indicate 
that the veteran was seen for complaints of right upper 
quadrant pain in August 1993, suggestive of biliary tract 
disease; he underwent EGD (esophagogastroduodenoscopy) and 
ERCP (endoscopic retrograde colangiopancrea-tography), both 
of which were reported to be normal.  A treatment report 
dated in April 1994 indicates that the veteran was seen at a 
VA hospital for complaints of discomfort in his chest; it was 
noted that he had had a myocardial infarction in the past, 
and underwent a triple bypass in 1993, with the insertion of 
a pacemaker.  The clinical assessment was chest wall pain, 
probably related to status post surgery.  

Received in October 1994 were private treatment reports dated 
from October 1954 to May 1990, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including chest pain; these records reflect 
blood pressure readings during this period which ranged from 
110/70 to 130/90.  The records indicate that the veteran was 
admitted to a hospital in May 1978, with sudden onset of 
anterior chest wall pain, substernal in location; he said 
that it was a severe crushing, mashing type of pain.  On 
examination, it was noted that the veteran was a little bit 
sweaty and having severe pains unrelieved by fairly large 
doses of analgesics.  The heart and lungs sounded clear on 
admission; a chest X-ray was unremarkable except for a 
healing rib fracture on the left.  An EKG (electrocardio-
gram) was also reported to be normal.  The final diagnosis 
was musculoskeletal chest wall pain.  In February 1980, the 
veteran was again admitted to a hospital, with left-sided 
chest pain radiating down to his left arm, with paresthesia 
followed by hyperventilation and nausea.  A physical 
evaluation showed no gross abnormalities, except for the 
hyperventilation.  A chest X-ray and EKG were within normal 
limits.  The final diagnosis was chest pain of undetermined 
etiology.  

At his personal hearing in August 1996, the veteran testified 
that he had no medical history of a heart condition before 
his entry into active military service in March 1955; he 
stated that he was found to be physically qualified for 
induction on entrance examinations in March 1955 and July 
1960.  The veteran indicated that he began experiencing 
symptoms of a heart disease while on active duty in 1957; he 
stated that he was evaluated at a hospital in Crete, Greece, 
for severe chest pains.  He related that the doctor did not 
indicate the cause of his chest pains; however, he contended 
that the evaluation was inadequate due to the absence of 
diagnostic equipment at the hospital.  The veteran further 
testified that he also experienced elevated blood pressure 
readings while on active duty, but he did not recall being 
prescribed medication for either hypertension or 
cardiovascular disease.  He stated that he experienced 
another incident of chest pains in March 1961, while on 
active duty.  He stated that he first sought medical 
treatment for cardiovascular disease between 1968 and 1970, 
and was hospitalized for chest pain in 1970.  He reported 
that he was currently diagnosed to have heart disease.  The 
veteran maintained that the symptoms he experienced prior to 
his heart attack in 1993 were closely related to the symptoms 
he experienced in 1957 and March 1961.  

Submitted at the hearing was a private medical statement from 
H. Wade Collins, III, M.D., dated in February 1995, 
indicating that the veteran had been hospitalized at a VA 
facility with an acute myocardial infarction, and 
subsequently underwent cardiac catheterization, after which 
he showered emboli to his lower extremity, which in turn 
eventually required partial amputation of that extremity.  
Dr. Collins also reported that the veteran experienced 
sustained ventricular tachycardia with a clinical cardiac 
arrest from which he was resuscitated during that 
hospitalization, and that he was subsequently transferred to 
another hospital, where he underwent testing and implantation 
of a cardioverter defibrillator, and coronary bypass 
grafting.  

Also submitted at the hearing was a lay statement from the 
veteran's son, wherein he summarized his father's medical 
history and treatment during a period of hospitalization in 
October 1993; he noted that the veteran had suffered a 
massive heart attack.  

As noted above, the Board's January 1997 decision denied the 
veteran's claim for service connection for a heart disorder, 
on the basis that that a heart disorder was not present in 
service or for many years after service, and that there was 
no evidence linking his current heart disorder to service.  

The evidence received since the January 1997 decision 
essentially consists of:  VA outpatient treatment report 
dated in June 1992; private treatment reports dated from May 
1978 to April 1980; private treatment reports dated from 
February 1995 to April 1997; VA treatment reports dated from 
September 1993 to October 1993; duplicate private medical 
statement from H. Wade Collins, M.D. dated in February 1995; 
VA treatment reports dated from June 1992 to September 1997; 
VA outpatient treatment reports dated from July 1996 to 
January 1998; private treatment reports dated from October 
1993 to March 1994; veteran's testimony at a personal hearing 
at the RO in September 1998; duplicate service medical 
records; lay statements dated in November and December 1994; 
and private treatment reports dated from October 1954 to May 
1974.  

In this regard, the Board notes that the additional evidence 
received since the January 1997 Board decision includes VA 
and private medical records which reflect treatment for a 
variety of conditions, including hypertension and coronary 
artery disease (CAD).  Such records are cumulative, not new, 
since previously considered evidence also showed a heart 
disability years after service.  The evidence also is not 
material, as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  While these medical records 
demonstrate the continued existence of a heart disorder, they 
do not link such disorder with service.  

The evidence since January 1997 includes a report from Dr. 
Collins, who reported a diagnosis of CAD with severe left 
ventricular dysfunction and remote infarction, in a man whose 
chest pain symptoms dated to at least age 21 when he was in 
the military.  In the Board's view, Dr. Collins has simply 
transcribed the veteran's reported history, he has not 
provided his own medical opinion, based upon clinical 
records, that the veteran's current heart disorder is 
causally related to service.  The Court has held that mere 
transcription of statements of medical history from a 
claimant does not constitute competent medical evidence to 
establish a causal link between service and current 
disability.  See LeShore v. Brown, 8 Vet.App. 406 (1995).  
This evidence is new, in the sense that it was not available 
for review in January 1997, but the documentation is not 
material, as it does not address the essential question of 
the existence of heart disorder in service or the existence 
of a causal relationship between the current heart disorder 
and complaints of chest pains in service.  The evidence is 
cumulative and, to some extent, redundant, and either by 
itself or if viewed in connection with all the evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Since the 1997 Board decision, the veteran has again offered 
testimony at a personal hearing, in September 1998, at which 
time he contended that he has a current heart disorder; he 
stated that the chest pains he experienced in service were 
similar to those he experienced immediately prior to his 
heart attack in 1993.  The veteran's testimony and assertions 
are not new, as they are duplicative of his statements which 
were of record at the time of the Board decision which denied 
his prior claim for service connection.  Reid v. Derwinski, 2 
Vet.App. 312 (1992).  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  The veteran is not 
shown to be other than a lay party, and therefore he can not 
provide competent evidence as to medical diagnosis or 
causation.  Thus, his assertions cannot provide a foundation 
to reopen a claim that has been previously and finally 
denied.  Moray v. Brown, 5 Vet.App. 211 (1993).  

The Board notes that the duplicate service medical records 
include a temperature-pulse-respiration chart dated in 
November 1957 which contains a notation of high blood 
pressure, and a report of medical history dated in November 
1958 wherein the veteran reported a history of high blood 
pressure with a notation of high blood pressure sometimes.  
However, these notations are not reflected on the original 
official service medical records.  The original records 
reflect no history of high blood pressure, or any findings of 
high blood pressure.  Although these records contain "new" 
notations, they are cumulative of evidence of record at the 
time of the Board decision and are not new; and, they are not 
material because they are not relevant to the essential 
question of the existence of heart disorder in service or the 
existence of a causal relationship between the current heart 
disorder and complaints of chest pains in service.  

The Board concludes that new and material evidence has not 
been submitted since the January 1997 Board decision which 
denied service connection for a heart disorder.  Thus, the 
claim has not been reopened, and the January 1997 Board 
decision remains final.  

In addition to the foregoing, the Board further notes that, 
in its June 1998 statement of the case, the RO cited to 38 
C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, and quoted the regulation's pertinent language as it 
relates to new-and-material-evidence claims.  The analysis 
set forth in the March 1998 rating action appealed, however, 
by concluding that "[t]o justify a reopening of a claim, on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO appropriately considered the veteran's 
claim under the language of section 3.156.  This raises the 
question as to whether the case should now be remanded in 
order to protect the veteran's due process rights, by 
ensuring (through a readjudication) that the RO did consider 
the case using the correct interpretation of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend upon the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."

With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability, but essentially reiterates the 
theory of the case that was previously advanced and rejected.  
As indicated above, the veteran has submitted evidence which 
is either cumulative, or duplicative, or fails to have any 
bearing on the matter under consideration.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  As discussed above, such 
a remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters, Soyini, Sabonis, supra.

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a heart disorder, the 
claim may not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a neck injury, the appeal 
is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a heart disorder, the 
appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


